Citation Nr: 0701007	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-23 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to February 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Cleveland, Ohio.


FINDING OF FACT

Competent, probative medical evidence does not relate any 
current diabetes mellitus to a disease or injury in military 
service or any incident therein.  Diabetes mellitus was not 
diagnosed within one year of his February 1983 discharge from 
active duty.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
duty and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify by means of letters from the 
AOJ to the veteran in March 2003 and April 2004.   The March 
2003 letter informed the veteran of what evidence was 
required to substantiate a service connection claim and of 
his and VA's respective duties for obtaining evidence while 
the latter letter requested he submit any evidence in his 
possession pertinent to his claim.  While he was not informed 
of potential rating and effective date criteria, as the 
weight of the evidence is against his claim, this lack of 
notice is harmless error.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was also harmless 
error.  Although additional notice was provided to the 
veteran after the initial adjudication, the claim was 
thereafter readjudicated.  The content of the notice provided 
to the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
some service medical records.  Also of record are identified 
post-service VA and private medical records and a VA medical 
opinion has been obtained.  The claims file contains the 
veteran's statements in support of his appeal and he withdrew 
his request for a hearing via July 2004 correspondence.  The 
Board has carefully reviewed his statements and concludes 
that he has not identified further evidence not already of 
record for which he has not been afforded the opportunity to 
either submit or authorize VA to obtain.  See also informal 
hearing presentation indicating all diabetes mellitus 
treatment at VA medical facility.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim which VA has been authorized to obtain.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Service Connection Claim

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006); Boyer v. West, 210 F.3d 1351, 1353 (2000).  Certain 
diseases, to include diabetes mellitus, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

The veteran's service medical records fail to reveal 
treatment for or the diagnosis of diabetes mellitus.  His 
February 1983 report of medical examination reveals 
urinalysis testing was negative for sugar and the veteran 
reported on his contemporaneous report of medical history 
that he did not have and had not had sugar in his urine or 
experienced recent gain or loss of weight.

The veteran does not argue that diabetes mellitus was 
diagnosed while on active duty and agrees that the disability 
was first diagnosed in 2002.  See December 2006 informal 
hearing presentation.  Specifically, August 2002 VA medical 
records note a new onset and diagnosis of diabetes mellitus.  
As diabetes mellitus was not diagnosed to any degree within 
one year of the veteran's February 1983 discharge from active 
duty, service connection is not warranted on a presumptive 
basis.  Nor does the competent medical evidence medically 
link the veteran's diagnosis to an in-service injury or 
disease.  See September 2004 VA examination report addendum 
(VA endocrinologist indicates the veteran's diabetes mellitus 
is not related in any way to his military service and may 
well be secondary to his non-service-connected recurrent 
pancreatitis).  Accordingly, service connection is also not 
warranted on a direct basis.

The veteran argues that service connection for diabetes 
mellitus is warranted because he was in the armed forces for 
a long time and that compensation is warranted for the 
severity of his condition.  See June 2004 substantive appeal.  
However, VA is bound by controlling legal authority.  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's assertions, do not constitute competent medical 
evidence of the diagnosis or etiology of the claimed 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As the weight of the evidence is against the 
veteran's claim, entitlement to service connection for 
diabetes mellitus, to include on a presumptive basis, must be 
denied.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


